Spoefokd, J.,
dissenting. It cannot be pretended, that when Mrs. Baily sold the paraphernal property to her .co-heirs, the appellants, and the latter gave' their notes for the' price payable' to the husband, that the notes became absolutely his property. He hold them simply in his capacity as administrator of his wife’s- paraphernal estate, or as her mandatory. The appellants, the coheirs, who bought her property and gave a mortgage in Tim• favor to secure the notes payable to her husband, knew that the notes were hers. When the husband sued on them, they kneio that it was in that capacity that he sued, for the husband and wife cannot contract with each other, at least she could not sell her paraphernal property to him, pending the marriage. The judgment was therefore still the wife’s paraphernal property, standing in the name of her husband as her mandatory, and to the knowledge of the judgment debtors.
Eor the purposes of this case, it might be conceded that, so long as she chose to leave the control of her separate estate to him, the judgment debtors eould discharge themselves by compensating against the judgment, their claims against him personally, but surely no longer. She could, at any moment, lawfully revoke his agency, and resume the control of this judgment, as part of her paraphernal estate. Erom the instant she gave notice to the judgment debtors that she had resumed the management of her separate property including the judgment, it seems to me too clear for argument, that the debtors could not bo permitted to 'go forward and liquidate a claim they held against her husband individually, in order to plead it in compensation against the judgment which, in truth and to their knowledge, always belonged to the wife, and of which she had notified them that she had resumed the administration. It strikes me that the opposite doctrine would introduce discord into a system of law which, perhaps, goes further than.any other towards protecting the property of married women, and it would also, in my judgment, be inconsistent with the old and sacred principle that compensation has its basis in good faith.
Now it appears that in April, 1854, the plaintiff availed herself of the legal right to resume the administration of her paraphernal property, and noticed the appellants in the most formal and emphatic manner by judicial proceedings contradictorily with them- claiming the judgment, that she had done so.
*568It is ncit pretended that the judgment was then in any part extinguished by compensation; indeed, it was legally impossible, for up- to that time the appellants had no liquidated claim against her husband. After she had resumed control of this judgment, confessedly her property, to the knowledge of the judgment debtors, and after she had notified them of the resumption, what right had they to go forward and liquidate an unliquidated claim of theirs against her husband personally, in order to pay her off with it, and thus in effect make her a surety for his debts ?
I think, with the District Judge, that such a proceeding was inadmissible, and that as the judgment was in no part paid or compensated at the date when the wife notified the appellants that she had resumed control of if, it cannot now be compensated by her husband’s debts to them, Which were not liquidated till long after .such notification.
I think the judgment should be affirmed.
Vooeiiies, J., concurs in this opinion;